                  Case 18-31706-lkg     Doc 46     Filed 12/10/20   Page 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS


IN RE:                                                                         In Proceedings
                                                                               Under Chapter 13
Gary M. Lager                          Constance S Lager
                                       aka Connie S Lager                      BK 18−31706−lkg

             Debtor(s)

SSN/Individual Taxpayer ID Number (ITIN):
xxx−xx−0429 xxx−xx−4574



                                      FINAL DECREE

The estate of the above named debtor has been fully administered.
IT IS ORDERED THAT:
Russell C Simon is discharged as Trustee in this cause and the sureties on the Trustee's bond are
released from further liability in this case.
The chapter 13 case of the above named debtor is closed.

ENTERED: December 8, 2020                                   /s/ Laura K. Grandy
                                                            UNITED STATES BANKRUPTCY JUDGE
                                 Case 18-31706-lkg                  Doc 46          Filed 12/10/20             Page 2 of 2
                                                              United States Bankruptcy Court
                                                               Southern District of Illinois
In re:                                                                                                               Case No. 18-31706-lkg
Gary M. Lager                                                                                                        Chapter 13
Constance S Lager
       Debtor(s)
                                                    CERTIFICATE OF NOTICE
District/off: 0754-3                                                 User: tf                                                             Page 1 of 1
Date Rcvd: Dec 08, 2020                                              Form ID: 178                                                        Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 10, 2020:
Recip ID                  Recipient Name and Address
db/jtdb                   Gary M. Lager, Constance S Lager, 691 E Beckemeyer Ave, Beckemeyer, IL 62219-1000

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 10, 2020                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 8, 2020 at the address(es) listed
below:
Name                              Email Address
Ronald Allan Buch
                                  on behalf of Plaintiff Gary M. Lager Belleville@tbcwam.com G38416@notify.cincompass.com

Ronald Allan Buch
                                  on behalf of Plaintiff Constance S Lager Belleville@tbcwam.com G38416@notify.cincompass.com

Ronald Allan Buch
                                  on behalf of Joint Debtor Constance S Lager Belleville@tbcwam.com G38416@notify.cincompass.com

Ronald Allan Buch
                                  on behalf of Debtor Gary M. Lager Belleville@tbcwam.com G38416@notify.cincompass.com

Russell C Simon
                                  simontrustee@yahoo.com pacer@simonch13trustee.com

United States Trustee
                                  USTPRegion10.es.ecf@usdoj.gov


TOTAL: 6
